Citation Nr: 9933706	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1979 to 
March 1985.  

This appeal arises from a July 1995 rating action of the 
Philadelphia, Pennsylvania, regional office (RO).  In that 
decision, the RO denied the veteran's claim of entitlement to 
a compensable disability evaluation for the service-connected 
residuals of a fracture of his right ankle.  


REMAND

Review of the claims folder in the present case indicates 
that, in June 1998, the veteran was accorded a VA foot 
examination, at which time he complained of pain in the 
lateral aspect of his right ankle especially when he walks 
for extended periods of time and places stress on the joint.  
The examination report indicates that the "veteran . . . 
[gave] Deluca's criteria."  

Physical examination of the veteran's right ankle 
demonstrated minimal tenderness in the lateral aspect of the 
ankle joint and the lateral collateral ligament but no 
evidence of any redness, swelling, instability, 
incoordination, limitation of motion due to pain, or easy 
fatiguability.  Passive ranges of motion of the veteran's 
right ankle reflected dorsiflexion from zero to 25 degrees 
and plantar flexion from zero to 45 degrees.  The examiner 
provided the impression of a right ankle strain and stated 
that this condition is "prone to flare-ups and 
exacerbations."  

More than one year later, in October 1999, the veteran 
presented testimony before the Board of Veterans' Appeals 
(Board) in Washington, D.C.  At that time, he explained that 
the 1998 VA examination, which had shown minimal tenderness 
of his ankle and full passive range of motion of this joint, 
was inadequate.  Hearing transcript (T.) at 2-4, 14.  The 
veteran specifically testified that the examiner did not 
"pick up . . . [his] foot and move it" and that the 
examination lasted only two to three minutes.  T. at 3.  

According to the veteran's testimony, he currently 
experiences swelling, pain, and instability in his right 
ankle.  T. at 4-10.  The veteran stated that these symptoms 
cause him to have difficulty walking and have required 
changes in his work-related duties at a laboratory (e.g., 
less walking).  T. at 4-5, 7-8, 13-14.  The veteran also 
explained that he experiences swelling and pain in his right 
ankle joint, on average, once or twice a week and that, when 
his right ankle swells, he cannot move it at all.  T. at 8-9, 
15.  Furthermore, the veteran testified that he uses either a 
cane or a brace to walk and that he has lost approximately 
two to four days of work within the past six months due to 
his right ankle disability.  T. at 10-13, 15-16.  

The Board acknowledges that the report of the June 1998 VA 
examination demonstrates that the veteran's service-connected 
right ankle disability is manifested by no evidence of any 
redness, swelling, instability, incoordination, limitation of 
motion due to pain, or easy fatiguability.  See 38 C.F.R. 
§ 4.71a, Plate II (1999).  Significantly, however, this 
evaluation also showed minimal tenderness in the lateral 
aspect of the veteran's ankle joint and his lateral 
collateral ligament.  Furthermore, the examiner stated that 
the veteran's right ankle strain is "prone to flare-ups and 
exacerbations."  In fact, following this examination, the 
veteran has described continued symptoms of swelling, 
limitation of motion, pain, and instability in his right 
ankle which have caused him to have difficulty walking and 
have required changes in his work-related duties (e.g., less 
walking).  T. at 4-10, 13-15.  

As the Board has discussed, the service-connected residuals 
of a fracture of the veteran's right ankle is currently 
evaluated as noncompensably disabling.  Review of the claims 
folder indicates that, in adjudicating the veteran's 
increased rating claim for this service-connected disability, 
the RO has considered several applicable diagnostic codes.  

According to the diagnostic code which rates impairment 
resulting from ankylosis of the ankle, evidence of such a 
condition resulting in plantar flexion of less than 
30 degrees warrants the assignment of a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5270 (1999).  
Additionally, the diagnostic code which evaluates impairment 
resulting from limitation of motion of the ankle notes that 
evidence of moderate limitation of motion of this joint will 
result in the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.71a, Code 5271 (1999).  Evidence of marked 
limitation of motion of the ankle warrants the assignment of 
a 20 percent disability evaluation.  Id.  

Furthermore, evidence of another type of foot injury (other 
than flatfoot, weak foot, claw foot, Morton's disease, hallux 
valgus, hallux rigidus, hammer toe, or malunion or nonunion 
of tarsal or metatarsal bones) of moderate severity will 
result in the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.71a, Code 5284 (1999).  A moderately severe 
foot injury warrants the assignment of a 20 percent 
disability evaluation.  Id.  A severe foot injury will result 
in the assignment of a 30 percent disability rating.  Id.  

Additionally, consideration of the issue of entitlement to a 
compensable disability rating for residuals of a fracture of 
the right ankle must also include analysis of the extent of 
any "functional loss" experienced as a result of pain, 
weakness, etc.  See DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995) and 38 C.F.R. §§ 4.40, 4.45.  Such consideration is 
especially important in light of the recent medical findings 
of minimal tenderness in the lateral aspect of the veteran's 
ankle joint and his lateral collateral ligament, an 
examiner's recent statement that the veteran's right ankle 
strain is "prone to flare-ups and exacerbations," and the 
veteran's current complaints of swelling, limitation of 
motion, pain, and instability in his right ankle (causing him 
to have difficulty walking and requiring changes in his 
work-related duties such as less walking).  T. at 4-10, 
13-15.  In fact, at the October 1999 personal hearing, the 
veteran's representative asked that the Board consider the 
principles set forth in DeLuca and, if necessary, remand the 
veteran's increased rating claim for a more thorough 
examination which would provide the appropriate information 
regarding the DeLuca factors.  T. at 16-17.  Consequently, 
the Board concludes that the examination conducted on remand 
should provide evidence which would adequately evaluate any 
functional loss that the veteran may experience in his right 
ankle due to pain or other functional debility in this joint.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  

Furthermore, at the October 1999 personal hearing, the 
veteran testified that he receives treatment for his 
service-connected right ankle disability at a VA medical 
facility.  T. at 11-12.  On remand, therefore, an attempt 
should be made to obtain copies of records of such treatment.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for the service-connected residuals of a 
fracture of his right ankle in recent 
years.  The Board is particularly 
interested in records of treatment that 
the veteran received for his 
service-connected right ankle disability 
from a VA medical facility in recent 
years.  The RO should assist the veteran 
in accordance with 38 C.F.R. § 3.159 
(1999).  

2(a).  Thereafter, the veteran should be 
afforded a VA orthopedic examination by 
an examiner who has not previously 
examined him to determine the extent of 
the service-connected residuals of a 
fracture of his right ankle.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including the active and 
passive ranges of motion of the veteran's 
right ankle (with an explanation as to 
the normal ranges of such motion) as well 
as the absence or presence (including 
degree) of ankylosis of this joint.  All 
symptoms due to the service-connected 
residuals of a fracture of the right 
ankle should be described in detail.

2(b).  Additionally, the examiner should 
specifically state whether functional 
losses experienced by the veteran, such 
as the above-noted complaints of right 
ankle pain, equate to disability 
contemplated by the criteria for a 10 or 
a 20 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Also, 
with respect to any subjective complaints 
of pain made concerning the veteran's 
right ankle disability, the examiner is 
requested to comment specifically on 
whether such pain is visibly manifested 
with movement of the veteran's right 
ankle; whether there is muscle atrophy 
attributable to this disability; whether 
there are changes in condition of the 
skin indicative of disuse due to the 
disorder; and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  

3.  The RO should then re-adjudicate the 
rating issue on appeal.  In adjudicating 
this rating claim, the RO must consider 
all the evidence of record and all 
potentially applicable rating criteria.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
includes any additional pertinent law and 
regulations and notes the RO's 
consideration of any additional evidence 
received since the July 1998 supplemental 
statement of the case.  The veteran 
should be afforded a reasonable period of 
time in which to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




